Virgin, J.
Assumpsit for pauper supplies. The pauper had a derivative settlement in Frankfort, which continued there, unless he acquired another. B. S., c. 20, § 3.
The main question before the presiding justice who tried the case without the aid of the jury — was — whether the pauper acquired a settlement in Bangor by having "his home therein five successive years” between 1877 and 1884 when he was released from his eleven years’ imprisonment in Massachusetts, whither he went for a temporary purpose with the intention of returning to his family.
*128The presiding justice found that, the pauper continued to have his residence or home in Bangor, during his imprisonment, unless the divorce of his wife in 1876 and her marriage to another man in 1877, "worked an abandonment of it, whereby his residence then became lost and prevented his gaining a settlement in Bangor by his five years’ subsequent continuous residence there during the time of his imprisonment.”
He must have found, therefore, as a matter of fact, that during his entire term of imprisonment, he had at least a latent intention to return to Bangor when discharged. Detroit v. Palmyra, 62 Maine, 258. The fact that he did so return is evidence of such intention to be weighed by the judge in connection with the other evidence before him. Richmond v. Vassalborough, 5 Maine, 396, 400.
But while her divorce and subsequent marriage obviously established an abandonment, on her part, of the pauper’s residence in Bangor, they did not necessarily per se interrupt his. Greene v. Windham, 13 Maine, 225. The power of changing the husband’s residence, against his will, does not belong to the wife — public policy forbids it. Richmond v. Vassalborough, 5 Maine, 398. Otherwise a married woman could disfranchise her husband. His home, however, is in the town where he supports and maintains his wife, even if he actually lives in another where he transacts his business. Opinion of the Justices, 7 Maine, 497.
We think, therefore, that the ruling that the pauper’s residence or home was not thereby destroyed, was proper. For there might have been various other evidence which led the judge to the conclusion that the mere imprisonment alone did not interrupt the continuity of his residence in Bangor. Tops-ham v. Lewiston, 74 Maine, 237. And "in the absence of any report of the evidence his finding of facts cannot be reviewed.

Exceptions overruled.

Libbey, Emery, Foster, Haskell and Whitehouse, JJ., concurred.